FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SANDRA PADILLA; VICTOR SANCHEZ;        
ROSA ANDRADE,
              Plaintiffs-Appellants,
                 v.
ROSALYN LEVER, in her official
capacity as Registrar of Voters,
Orange County Registration and               No. 03-56259
Elections Department; SUZANNE
SLUPSKY, in her official capacity as          D.C. No.
                                           CV-02-01145-AHS
Assistant Registrar of Voters,                 ORDER
Orange County Registration and
Elections Department,
             Defendants-Appellees,
                and
VIVIAN MARTINEZ,
                         Defendant.
                                       
                    Filed April 28, 2006

          Before: Mary M. Schroeder, Chief Judge.


                          ORDER

  A majority of the en banc court has voted to withdraw the
opinion of the three judge panel.

  IT IS SO ORDERED.




                            4851
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.